Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-13 are canceled, and claims 14-22 are pending.

Pending claims 14-22 are allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art McCarthy et al. (US 2004/0071922 A1) teaches a printable sheet made of a cardstock, wherein the sheet comprises a pair of vertical edges and a pair of vertical edges, and vertical and horizontal perforated lines for forming margin portions and areas.  McCarthy teaches the printable sheet can be feed into a printer either longitudinally or latitudinally.  McCarthy teaches the margin portions include upper margin portion and lower margin portion, wherein the upper margin portion and lower margin portion meet the claimed first and second fold regions.  McCarthy teaches the perforations are a combination of microperforation and cut-and-tie arrangement.  However.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
November 9, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785